Action to recover benefits for total and permanent disability mate»' two policies of life insurance. From an order granting the plaintiff’s motion for leave to serve a supplemental complaint, the defendant appeals. Order mo’difiecL by striking from the ordering paragraph the words “ in the place and stead of th& original amended complaint herein,” and as so modified, affirmed, without costs, with leave to defendant to answer the supplemental complaint within ten days: from the entry of the order hereon. From an order denying defendant’s motion, to strike out a portion of the supplemental complaint, the defendant appeals. Order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.